Case 3:19-cv-09448-MAS-LHG Document 13 Filed 05/20/20 Page 1 of 3 PagelD: 102

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRITTANY CERRATO, on behalf of herself
and all others similarly situated,

Plaintiffs, Civil Action No. 19-9448 (MAS) (LHG)

vs MEMORANDUM ORDER

SEABOARD CORPORATE SERVICES,
LLC, PATRICIA TUOHY, JOHN DOES 1-25,

Defendants.

 

This matter comes before the Court upon Plaintiff Brittany Cerrato’s (“Plaintiff") Motion
for Default Judgment against Seaboard Corporate Services, LLC (“Seaboard”) and Patricia Tuohy
(Tuohy) (collectively, “Defendants”). (ECF No. 11.) On April 10, 2019, Plaintiff filed this
putative class action against Seaboard, alleging that Seaboard sent her and other New Jersey
consumers debt collection letters and notices in violation of the Fair Debt Collection Practices Act,
15 U.S.C. §§ 1692, ef seg. (Compl. 97 2. LI. ECF No. 1.)

“Before entering default judgment. the Court must address the threshold issue of whether
it has personal jurisdiction . . . over the parties.” Mark IV Transp. & Logistics v. Lightning
Logistics, Inc., 705 F. App’x 103, 108 (3d Cir. 2017) (internal quotation marks and citation
omitted). “A court obtains personal jurisdiction over the parties when the complaint and
summons[es] are properly served upon the defendant(s]. Lampe v. Xouth, Inc., 952 F.2d 697,
700-01 (3d Cir. 1991). An unincorporated association, such as a limited liability company. must

be served by “delivering a copy of the summons and of the complaint to an officer, a managing or
Case 3:19-cv-09448-MAS-LHG Document13 Filed 05/20/20 Page 2 of 3 PagelD: 103

general agent, or any other agent authorized by appointment or by law to receive service of
process.” Fed. R. Civ. P. 4(h)(1)(B).

Plaintiff initially filed suit against Seaboard alone and listed Seaboard’s mailing address as
160 First Street, #408, Mineola, New York [1501 (“the Mineola address”). (Compl. § 1.) A
summons was issued as to Seaboard. (ECF No. 2.) Plaintiffalleges that “[t]he server... was unable
to effect service at [Seaboard’s] last known address[.} but[.] in the course of attempting service[,]
the server determined that Patricia Tuohy was an officer (secretary) of [Seaboard] and that
[Djefendants were located at a different business address.” (PI.°s Moving Br. 1, ECF No. 11-5.)

On May 22. 2019, Plaintiff filed an Amended Complaint, adding Tuchy as a defendant.
(See Am. Compl., ECF No. 3.) The Amended Complaint alleges that Tuohy “is the listed owner
of the Post Office Box used by Seaboard . . . to collect debts.” (Am. Compl. { 13), and lists the
following mailing address for Defendants: 84 Springtime Lane S.. Levittown, NY 11756 (“the
Levittown address”) (id. J 1). The Amended Complaint yet alleges that Seaboard maintains a
location at the Mineola address. (fe. 4 7.) The Amended Complaint further alleges that “Seaboard
does not maintain any valid or current filing status with any State authorizing it do business as a
[limited [liability [c]ompany.” (ed. 4 8.) Plaintiff requested that the Clerk issue summonses for
Defendants. (ECF No. 4.) On May 30, 2019. the Amended Complaint was served upon Tuohy
individuatly. (Tuohy Aff. of Service, ECF No. 7), and Tuohy “as Corporate Officer for Seaboard”
at the Levittown address, (Seaboard Aff. of Service, ECF No. 6).

Here, it is unclear whether Plaintiff effectuated proper service. First. the Amended
Complaint alleges that Seaboard is not an authorized limited liability company with any state (Am.
Compl. 4 8). but Plaintiff alleges that Tuohy is an “officer” of Seaboard. (Pl..s Moving Br. 1.)

Second, the Amended Complaint alleges that Seaboard maintains a location at the Mineola

te
Case 3:19-cv-09448-MAS-LHG Document 13 Filed 05/20/20 Page 3 of 3 PagelD: 104

address, (Am. Compl. { 7), but Defendants were served at the Levittown address. (See Tuohy and
Seaboard Affs. of Service.) Because Plaintiff fails to provide adequate proofs that Plaintiff
properly served process upon Seaboard or that Tuohy is an agent authorized by appointment or by
law to receive service of process for Seaboard. the Court is unable to determine its jurisdiction
over Seaboard. As the issue of service is a threshold issue, the Court does not reach other potential
issues with Plaintiff's Motion.!

Based on the foregoing.

IT IS on this 20th day of May 2020, hereby ORDERED that:

l. Plaintiffs Motion for Default Judgment (ECF No. 11) is DENIED without
prejudice.

Nw

By June 19, 2020, Plaintiff may either serve Defendants or file a renewed motion
for default judgment accompanied by a Certification that provides a sufficient basis
for the Court to determine its jurisdiction over Defendants.

3. Plaintiff must serve a copy of this Order upon Defendants by June 1, 2020.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

 

| For example. Plaintiff seeks relief against Tuohy. (see Proposed Order for J. Against Defs., ECF
No. 11-9), but her briefis silent on the appropriateness of entering default judgment against Tuohy,
(see generally P\.°s Moving Br). Moreover. the Amended Complaint only alleges that Tuohy ts “a
resident of Nassau County, New York” and that Tuohy is the “listed owner of the [pJost [o]ffice
{b]ox used by Seaboard.” (Am. Compl. #4 | 1-13.) It is unclear how these facts, even if considered
unchallenged. would render Tuohy liable to Plaintiff under the FDCPA.
